                                                                          USDC SDNY
UNITED STATES DISTRICT COURT                                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                             ELECTRONICALLY FILED
----------------------------------------------------------------------X   DOC #:
                                                                      :   DATE FILED: 
UNITED STATES OF AMERICA,                                             :
                                                                      :
                                                                      :       1:20-cr-534-GHW-3
                   -v-                                                :
                                                                      :             ORDER
                                                                      :
MICHAEL SCOTT,                                                        :
                                                                      :
                                                        Defendant.:
----------------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

         WHEREAS, with the consent of defendant, Mr. Michael Scott, his guilty plea allocution was

taken before a United States Magistrate Judge on May 26, 2021;

         WHEREAS, a transcript of the allocution was made and thereafter was transmitted to the

District Court; and

         WHEREAS, upon review of that transcript, this Court has determined that the defendant

entered the guilty plea knowingly and voluntarily and that there was a factual basis for the guilty plea;

         IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.

         SO ORDERED.

Dated: June , 2021                                     __________________________________
                                                              _____
                                                                 ____
                                                                    ____
                                                                      ______
                                                                      __
                                                                      ____
                                                                         _____________
                                                                         __         _____
       New York, New York                                     GREGORY
                                                              GREG  GOOR
                                                                       RY H. WOODS
                                                              United States District Judge
                                                                                     Judg
